Title: [Enclosure A: General Account of Receipts and Expenditures], 28 January 1793
From: Treasury Department,Nourse, Joseph
To: 









A
General Account of Receipts and Expenditures of Public Monies, Commencing the 1st. of January 1792, and Ending the 31st. December 1792.

Dr.




Cr.


1792.

Dollars. Cts.
1792.

Dollars Cts.


September 30th.
To the amount of Expenditures from the 1st. of January, to the 30th. of September 1792, agreeably to the Treasurer’s Accounts settled at the Treasury, copies of which have been by him transmitted to the House of Representatives, Viz:

January 1st.
By balance in the treasury, agreeably to the general Statement of receipts and expenditures to the end of the year 1791
973.905. 75.


Decemr. 31.
By amount of monies received into the treasury, from the first day of January 1792, to this date. Viz:




In the Quarter ending the 31st. of March, 1792
1.191.909. 38.

For balances due by sundry persons on monies advanced to them under the present government
5.629. 88.




   
   Note. In the expenditures for the Quarter ending June 30th. and September 30th. 1792, are included Warrants to the amount of four millions of dollars, which were drawn for the purpose of effecting the subscription of five thousand shares to the Capital Stock of the Bank of the United States, and to cover the loan obtained in consequence thereof—Two millions of dollars being drawn to effect the subscription, and two millions for the amount of the loan. The Bills of exchange drawn by the Treasurer, on which these transactions were predicated, have been cancelled at the Treasury.

 In the Quarter ending the 30th. of June, 1792
3.552.430 25.




   
   Note. In the expenditures for the Quarter ending June 30th. and September 30th. 1792, are included Warrants to the amount of four millions of dollars, which were drawn for the purpose of effecting the subscription of five thousand shares to the Capital Stock of the Bank of the United States, and to cover the loan obtained in consequence thereof—Two millions of dollars being drawn to effect the subscription, and two millions for the amount of the loan. The Bills of exchange drawn by the Treasurer, on which these transactions were predicated, have been cancelled at the Treasury.

 In the Quarter ending the 30th. of September, 1792
2.972.759. 81.

For balances due by sundry persons on accounts which originated under the late government
4.702. 82.


December 31st.
To the account of Expenditures, from the 1st. of October, to the 31st. of December 1792, agreeably to the Treasurer’s Accounts rendered for settlement
1.250,592. 61.

For arms and accoutrements sold to the State of South Carolina out of the public stores, by direction of the President
4.240.   



Balance remaining in the hands of the Treasurer,
783.444 51.

For amount received for fines, penalties and forfeitures
118.   






For amount received on account of a loan of 523.500 dollars, made by the Bank of the United States, in pursuance of an Act passed on the 2d. day of May 1792
400.000.   






For amount of a loan made by the Bank of North America, without interest, for the use of the department of War
156.595. 56.







For amount received on account of proceeds of Bills of exchange drawn by the Treasurer, on the Commissioners in Amsterdam
549,902. 89.






For the value of Bills of exchange, drawn by the Treasurer, on the







Commissioners in Amsterdam, for the purpose of effecting a subscription to the Capital Stock of the Bank of the United States, agreeably to an Act passed February 25th: 1791
2.000.000.   






For amount of a loan obtained from the Bank of the United States, agreeably to the last mentioned Act
2.000.000.   






For the excess of the first half yearly dividend on the capital stock of the Bank of the United States, held by the United States, beyond the interest payable to the Bank
8.028.   






For amount received from sundry Supervisors, on account of duties on distilled Spirits
208.942. 81.






For amount received from the Collectors of the Customs, on account of duties on imports and tonnage
3.443.070. 85.




9.751.136. 56


9.751.136. 56.



Treasury Department Register’s Office, January 28th. 1793.
Stated by, … Joseph Nourse, Register.

